Exhibit 10.2

 

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT to the Employment Agreement (this “Amended Employment Agreement”)
is entered into effective as of the 1st day of June, 2017 by and between Liberty
Tax, Inc., a Delaware corporation (the “Holding Company”), JTH Tax, Inc., a
Delaware corporation (“JTH Tax”) and subsidiary of the Holding Company and
Michael S. Piper (“Executive”). Liberty Tax, Inc., together with its
subsidiaries (including JTH Tax), shall be referred to in this Agreement as the
"Company."

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed by the Company;

 

WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Amended
Employment Agreement;

 

WHEREAS, the Executive and the Company are currently parties to an Employment
Agreement dated July 31, 2015 (“Employment Agreement”), and both parties desire
to amend the Employment Agreement as described herein.

 

Now, therefore, in consideration of the mutual covenants and agreement herein,
the parties hereto agree as follows:

 

1.Section 4(d)(i)(B) shall be deleted and replaced in its entirety with the
following:

 

“(B) an amount equal to the Executive’s monthly Base Salary as of the day prior
to the Date of Termination multiplied by twelve (12).”

 

2.Section 4(d)(i)(D) shall be deleted and replaced in its entirety with the
following:

 

“(D)    to the extent any incentive stock awards, such as stock options, stock
appreciation rights, restricted stock, dividend equivalent rights, or any other
form of incentive stock compensation granted Executive shall have not vested
they shall immediately become fully (100%) vested and exercisable and shall be
paid in accordance with their terms. If the Executive’s employment is terminated
as a result of Executive’s Employment–Related Death or Disability, they shall
immediately become (100%) vested and exercisable and shall be paid in accordance
with their terms.”

 

 

3.Section 4(d)(i)(E) shall be deleted and replaced in its entirety with the
following:

 

“(E) continued coverage at the Company’s expense under the Company’s medical and
dental arrangements with respect to Executive and any of his dependents who were
covered under those Company plans on the day prior to the Date of Termination
for a period of twelve (12) months following the Date of Termination; provided,
however, that if Executive becomes reemployed with another employer and is
eligible to receive comparable medical or other welfare benefits under another
employer provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during the applicable
period of eligibility provided that the costs of obtaining those medical and
other welfare benefits is less than the cost of those benefits to Executive
immediately prior to the Date of Termination, and provided further that
continued participation shall not be allowed if the Company determines that the
payment would be considered discriminatory under applicable law.”

 



 



 

Except as modified above, the terms of the Employment Agreement remain in full
force and effect. This Amended Employment Agreement shall not be modified except
in writing signed by the parties.

 

IN WITNESS WHEREOF, the Holding Company and JTH Tax have duly executed this
Agreement by their authorized representatives, and Executive has hereunto set
his hand, in each case effective as of the date first above written.

 

JTH TAX, INC.

 



 



By: /s/ John T. Hewitt     Its:    President and Chief Executive Officer



 

 

LIBERTY TAX, INC.

 

 



By: /s/ John T. Hewitt   Its: President and Chief Executive Officer

 

 

EXECUTIVE:

 

 



/s/ Michael S. Piper  



 

 

 

